Citation Nr: 9911989	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a birth defect 
manifested by a speech impediment and for a birth defect 
manifested by dysfunctional gait.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to June 
1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for birth defects associated with speech impediment and 
improper walking.  


REMAND

The veteran contends that birth defects, including a speech 
impairment and a gait impairment, were aggravated by his 
period of active service.  He has claimed that his pre-
existing speech impairment was made worse by his military 
service.  The veteran also contends that hiking, running on 
the roads, and walking during service served to aggravate his 
pre-existing walking impairment.  According to the veteran, 
he currently suffers from pain in his back, hips, and calves, 
and he falls at least once a day when walking.  

Having reviewed the record, the Board has determined that 
this claim must be Remanded to the RO in order to ensure 
compliance with due process considerations and so that 
further evidentiary development may be conducted.  
Specifically, the record indicates that this claim was 
originally certified to the Board on appeal in December 1996, 
and in a September 1997 decision, the Board remanded the 
claim so that the veteran could be afforded a travel board 
hearing in accordance with his request.  Following the 
original certification of this appeal to the Board, the RO 
conducted evidentiary development with regard to another 
claim, which was for entitlement to benefits under 
38 U.S.C.A. § 1151.  This evidentiary development resulted in 
the receipt of VA outpatient treatment records from 1996.  

These outpatient records show that the veteran was treated 
for complaints of pain following falls in January 1996 and 
again in May 1996 while waiting in the primary care area of a 
VA medical facility.  

Although these additional records were not sought 
specifically in reference to the current claim on appeal, 
they provide medical information which shows that the veteran 
has received recent treatment for back pain and injuries 
sustained after falling.  In the Board's view, these records 
are pertinent to the veteran's instant claim and his 
contentions regarding the etiology of his current 
disabilities.  

According to 38 C.F.R. § 19.31 (1998), a Supplemental 
Statement of the Case will be furnished to the appellant when 
additional pertinent evidence is received after a Statement 
of the Case has been issued.  This evidence was received 
after the RO had certified the veteran's claim to the Board, 
and it was apparently not forwarded to the Board for 
consideration (under 38 C.F.R. § 19.37 (c)) as it had been 
sought in conjunction with another claim.  However, these 
treatment reports were of record at the time of the Board's 
September 1997 remand, and were thus available for review by 
the RO.  However, the record does not include a Supplemental 
Statement of the Case which addresses this additional 
evidence and there is no indication that either the veteran 
or his representative have expressly waived consideration of 
this evidence by the agency of the original jurisdiction in 
the first instance.  

In light thereof, the Board must Remand the claim to the RO 
for preparation of a Supplemental Statement of the Case which 
includes these additional records in conjunction with the 
veteran's claim.  In the Board's view, the issuance of a 
Supplemental Statement of the Case with incorporation of the 
additional evidence is especially necessary in light of the 
fact that the veteran's service medical records are 
unavailable for review, thus imposing a heightened obligation 
on the Board to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).

In addition, on remand the veteran will be afforded a VA 
examination for the purpose of determining the exact nature 
and etiology of any gait dysfunction or speech impairment 
which is currently manifested.  

Accordingly, this claim is REMANDED for the following 
actions:  

1.  The RO should contact the veteran and 
ask that he provide information regarding 
any recent treatment which he has 
received for a speech impairment or gait 
dysfunction, to include either VA or 
private sources.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
Any additional records obtained through 
these channels should be associated with 
the claims folder.  

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations and an 
evaluation by a speech pathologist, for 
the purpose of ascertaining the exact 
nature and etiology of any currently 
manifested gait dysfunction or speech 
impairment.  All special tests and 
studies should be conducted as indicated, 
and all objective findings should be 
noted in detail.  The orthopedic examiner 
should indicate whether any gait 
dysfunction is currently manifested, and 
if so, the examiner should provide an 
opinion as to the etiology of such 
dysfunction, to include an opinion as to 
whether it is related to aggravation of a 
congenital or birth defect as opposed to 
some other cause.  Likewise, the 
neurologic and speech pathology examiners 
should provide an opinion as to the 
etiology of the speech impairment, if 
any, which is currently manifested, along 
with an opinion as to whether such 
impairment is related to aggravation of a 
congenital or birth defect or to some 
other cause, to include residuals of a 
cerebrovascular accident which the 
veteran suffered in 1986.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  The veteran's medical history 
should be reviewed by each examiner, and 
to that end, a copy of this Remand and 
the veteran's claims folder should be 
provided prior to the examination(s).  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed, and that all requested 
examinations and opinions have been 
provided.  If not, the RO should take 
appropriate corrective action to ensure 
that the specified development is 
completed to the fullest extent possible.  

4.  Upon completion of the foregoing, the 
RO should review the veteran's claim in 
order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case which discusses the 
additional pertinent evidence which was 
received subsequent to the original 
certification (in December 1996) of the 
veteran's claim on appeal to the Board.  
The veteran and his representative should 
be afforded an appropriate amount of time 
within which to respond to the 
Supplemental Statement of the Case by 
submitting additional evidence and 
argument.  Thereafter, this claim should 
be returned to the Board, as appropriate.   

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









